DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This present application claims benefit of 
62/421,595 (11/14/2016)
and is a CIP of 13/770,603 (02/19/2013; now abandoned)
which is a CIP of 13/624,397 (09/21/2012; now PAT 9191626)
which is a CIP of 13/344,400 (01/05/2012; now PAT 8959037)
which is a CON of 12/434,221 (05/01/2009; now PAT 8112376)
and said 13/624,397 (09/21/2012)
is a CIP of 12/195,863 (08/21/2008; now PAT 8326775)
which is a CIP of 12/084,150 (04/07/2009; now PAT 8655801)
claims foreign priority to ISRAEL 185414 (08/21/2007)
and said 13/624,397 (09/21/2012)
is a CIP of 12/084,150 (04/07/2009; now PAT 8655801)
which is a 371 of PCT/IL2006/001235 (10/26/2006)
claims foreign priority to ISRAEL 171577 (10/26/2005)
claims foreign priority to ISRAEL 173409 (01/29/2006)
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed applications in the continuation history above (Section 5 of Office Action) fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, including at least the following claims and limitations:
Independent Claims 1, 10, and 11:
wherein identifying concepts based on signatures, wherein each concept is a collection of signatures and metadata describing the concept; 
determining context of each MMCE based on the identified concept
generating a theme based o the determined contexts, wherein the theme is a cluster of contextually related MMCEs

11/14/2016.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7, 9-17, and 19 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US PG Pub 2013/0346068 to Solem (“Solem”).
Regarding claim 1, “A method for generating a theme for multimedia content elements (MMCEs)” reads on the device that processes text string to identify one or more terms and tags the content to associate the identified terms with a specific activity/entity/location [theme] (abstract) disclosed by Solem and represented in Fig. 4A.
As to “comprising: analyzing a plurality of MMCEs, wherein the analyzing further comprises generating at least one signature to each MMCE” Solem discloses (¶0125) that the device generates a fingerprint of a person, a person's 
As to “identifying, based on the generated signatures, a plurality of concepts for each MMCE, wherein each concept is a collection of signatures and metadata describing the concept” Some discloses (¶0146) that by compiling many photographs, or fingerprints of photographs, that relate to a certain entity, activity, or location, the device identifies a reference model that can be used to identify that entity, activity, or location in sample photographs; if a database of reference photographs (or fingerprints) includes many photographs that are tagged with "water skiing," the device will be able to match a sample photograph of a water skier with the reference photographs based on their similarity as represented in Fig. 4A (element 402).
As to “determining, based on the identified concepts, at least one context of each MMCE” Solem discloses (¶0121) that for the photograph described above, the tags "person: Brett," "object: apple," "activity: eating," and "location: kitchen" are stored (e.g., in local tag/photo storage 362) in association with at least one of the digital photograph itself, or a representation of the digital photograph (e.g., a fingerprint of the digital photograph, a hash of the digital photograph, or the like) where the photograph correlates the concept of “kitchen” with context of “location”.
As to “generating, based on the determined contexts, a theme, wherein the theme is a cluster of contextually related MMCEs” Solem discloses (¶0127, 

Regarding claim 2, “The method of claim 1, wherein each context is determined by correlating among the plurality of concepts identified for one of the MMCEs” Solem discloses (¶0121) that for the photograph described above, the 

Regarding claim 3, “The method of claim 1, wherein the contextually related MMCEs share a matching context” Solem discloses (¶0146) by compiling many photographs, or fingerprints of photographs, that relate to a certain entity/activity/location, the device identifies a reference model that can be used to identify that entity/activity/location in sample photographs. If a database of reference photographs (or fingerprints) includes many photographs that are tagged with "water skiing," the device will be able to match a sample photograph of a water skier with the reference photographs based on their similarity. Accordingly, an automatic photo tagging system as described herein is able to leverage the previously tagged photographs of a large group of users in order to provide accurate and useful tag suggestions for untagged photographs.

Regarding claim 4, “The method of claim 1, further comprising: generating, based on the theme, at least one story, wherein each story is a subset of the theme and includes a cluster of MMCEs that shares at least one common story parameter” Solem discloses (¶0146) by compiling many 

Regarding claim 5, “The method of claim 4, wherein the at least one common story parameter includes at least one of: a time, a date, a location, at least one person depicted in the MMCEs of the story, and an emotion displayed in the MMCEs of the story” Solem discloses (¶0107, ¶0114) that additional information is also used to determine that photographs should be similarly tagged, such as date and/or time stamps, geographical location stamps, and the like.

Regarding claim 6, “The method of claim 1, wherein the generation of the theme may be adjusted based on personal variables of a user” Solem discloses (¶0099) that the system determines if the user referred to a name of an entity/activity/location in a previous speech input associated with a previously tagged photograph; (¶0114, ¶0123) a user may say for one photograph "this is 

Regarding claim 7, “The method of claim 6, wherein the personal variables include at least one of: themes previously generated by the user, user demographic information, a professional field of the user, hobbies of the user, a residence of the user, a family status of the user, and patterns of the user” Solem discloses (¶0099) that the system determines if the user referred to a name of an entity/activity/location in a previous speech input associated with a previously tagged photograph; (¶0114, ¶0123, ¶0137) a user may say for one photograph "this is us at the beach," and subsequent photographs that look similar are tagged with the same or similar tags. Additional information is also used in some implementations to determine that photographs should be similarly tagged, such as date and/or time stamps, geographical location stamps, and the like.

Regarding claim 9, “The method of claim 1, wherein each signature is generated by a signature generator system including a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core” Solem discloses (¶0107, ¶0108) that the photo tagging module at the server system generates fingerprint of the photograph; (¶0051) the server system is 

Regarding claim 10, see rejection similar to claim 1.  Furthermore, Solem discloses (¶0144, claim 27) that the non-transitory computer readable medium stores instruction that is executed by the processor.

Regarding claim 11, see rejection similar to claim 1.  Furthermore, Solem discloses (¶0144, claim 27) that the non-transitory computer readable medium stores instruction that is executed by the processor.

Regarding claim 12, see rejection similar to claim 2.

Regarding claim 13, see rejection similar to claim 3.

Regarding claim 14, see rejection similar to claim 4.

Regarding claim 15, see rejection similar to claim 5.

Regarding claim 16, see rejection similar to claim 6.

Regarding claim 17, see rejection similar to claim 7.

Regarding claim 19, see rejection similar to claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solem in view of NPL “IMAGE SIGNATURE ROBUST TO CAPTION SUPERIMPOSITION FOR VIDEO SEQUENCE IDENTIFICATION” identified in IDS submitted on 07/01/2020 (“Iwamoto”).
Regarding claim 8, Solem meets all the limitations of the claim except “The method of claim 1, wherein the at least one signature is robust to noise and distortion.”  However, Iwamoto discloses (pg.3186, section 3) that to be robust to caption superimposition which partially changes the image, we propose a new image signature which is a set of local features. The local features unharmed by caption superimposition can contribute to the frame similarity, making the signature robust to it, where an image signature that is robust to caption superimposition that partially changes the image (corresponds to distortion and 

Regarding claim 18, see rejection similar to claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0277790 to Alonso
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425